HAND, Circuit Judge
(dissenting). I agree that the cargo should be forfeited, and that the ninth and tenth causes of forfeiture are made out against the Squanto, resulting in a fine of $500. I dissent as to the first cause of forfeiture under section 586 of the Tariff Act of 1922 (Comp. St. Ann. Supp. 1923, § 5841h5). It does not seem to me that the proof warranted the conclusion that the missing liquor was unladen within four leagues of the coast. It is quite true that it may have been put off on the tug which escaped, or on the launch from which the supposed pilot was taken on; but either conclusion, it seems to me, is a mere guess. Section 615 (Comp. St. Ann. Supp. 1923, § 5841h35), assuming this to be a case “relating to the collection of duties,” does not supply any defect of proof, as would a presumption; all it does is to put the burden of proof on the claimant, which is quite another matter.